American Funds Growth PortfolioSM Summary prospectus March 27, 2012 ClassTicker A B C F-1 F-2 529-A 529-B 529-C 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Before you invest, you may want to review the fund’s prospectus and statement of additional information, which contain more information about the fund and its risks. You can find the fund’s prospectus, statement of additional information and other information about the fund online at americanfunds.com/prospectus. You can also get this information at no cost by calling 800/421-4225 or by sending an email request to prospectus@americanfunds.com. The current prospectus and statement of additional information, dated March 27, 2012, are incorporated by reference into this summary prospectus. Investment objective The fund’s investment objective is to provide long-term growth of capital. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for a Class A sales charge discount if you and your family invest, or agree to invest in the future, at least $25,000 in American Funds. More information about these and other discounts is available from your financial professional and in the “Sales charge reductions and waivers” section on page 50 of the prospectus and on page62 of the fund’s statement of additional information. Shareholder fees (fees paid directly from your investment) Share classes A and 529-A B and 529-B C and 529-C 529-E F-1, F-2 and 529-F-1 All R share classes Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% none none none none none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) 5.00% 1.00% none none none Maximum sales charge (load) imposed on reinvested dividends none none none none none none Redemption or exchange fees none none none none none none Maximum annual account fee (529 share classes only) N/A Page 1 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 529-A 529-B 529-C Management fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees none Other expenses2 Acquired (underlying) fund fees and expenses2 Total annual fund operating expenses Fee waiver3 Total annual fund operating expenses after fee waiver and/or expense reimbursement 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Management fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees none none Other expenses2 Acquired (underlying) fund fees and expenses2 Total annual fund operating expenses Fee waiver3 Total annual fund operating expenses after fee waiver and/or expense reimbursement 1 A contingent deferred sales charge of 1.00% applies on certain redemptions within one year following purchases of $1million or more made without an initial sales charge. 2 Based on estimated amounts for the current fiscal year. 3 The investment adviser is currently waiving its management fee of .10%. This waiver will be in effect through at least December 31, 2013, unless modified or terminated by the fund’s board. The waiver may only be modified or terminated with the approval of the fund’s board. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Page 2 Share classes 1 year 3 years A B C F-1 88 F-2 64 529-A 529-B 529-C 529-E 529-F-1 94 R-1 R-2 R-3 R-4 86 R-5 58 R-6 55 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years B C 529-B 529-C Portfolio turnover The fund may pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. Principal investment strategies The fund will attempt to achieve its investment objective by investing in a mix of American Funds in different combinations and weightings. The underlying American Funds will primarily consist of growth funds. The fund may also invest in growth-and-income funds. Through its investments in the underlying funds, the fund will have significant exposure to growth-oriented common stocks. The fund will typically have significant exposure to issuers domiciled outside the United States. The fund may also have exposure to smaller capitalization issuers and issuers domiciled in emerging markets. The investment adviser believes that exposure to issuers domiciled outside the United States can help provide diversification when seeking long-term growth of capital. The fund’s investment adviser seeks to create combinations of underlying funds that complement each other with a goal of achieving the fund’s investment objective of providing long-term growth of capital. In making this determination, the fund’s investment adviser considers the historical volatility and returns of the underlying funds and how various combinations would have behaved in past market environments. Consideration is also given to, among other topics, current market conditions and the investment positions of the underlying funds. Page 3 The fund’s investment adviser periodically reviews the investment strategies and asset mix of the underlying funds. The investment adviser will also consider whether overall market conditions would favor a change in the exposure of the fund to various asset types or geographic regions. Based on these considerations, the investment adviser may make adjustments to underlying fund holdings by adjusting the percentage of individual underlying funds within the fund, or adding or removing underlying funds. The investment adviser may also determine not to change the underlying fund allocations, particularly in response to short-term market movements, if in its opinion the combination of underlying funds is appropriate to meet the fund’s investment objective. Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. Allocation risk — Investments in the fund are subject to risks related to the investment adviser’s allocation choices. The selection of the underlying funds and the allocation of the fund’s assets could cause the fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. Fund structure — The fund invests in underlying funds and incurs expenses related to the underlying funds. In addition, investors in the fund will incur fees to pay for certain expenses related to the operations of the fund. An investor holding the underlying funds directly and in the same proportions as the fund would incur lower overall expenses but would not receive the benefit of the portfolio management and other services provided by the fund. Because the fund’s investments consist of underlying funds, the fund’s risks are directly related to the risks of the underlying funds. For this reason, it is important to understand the risks associated with investing in the underlying funds. Market conditions — The prices of, and the income generated by, the common stocks, bonds and other securities held by the underlying funds may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the underlying funds. Investing in stocks — Investing in stocks may involve larger price swings and greater potential for loss than other types of investments. As a result, the value of the underlying funds may be subject to sharp, short-term declines in value. Investing in growth-oriented stocks — Growth-oriented stocks may involve larger price swings and greater potential for loss than other types of investments. Investing in income-oriented stocks — Income provided by an underlying fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the underlying fund invests. Investing in small companies — Investing in smaller companies may pose additional risks. For example, it is often more difficult to value or dispose of small company stocks and more difficult to obtain information about smaller companies than about larger companies. In addition, the prices of these stocks may be more volatile than stocks of larger, more established companies. Page 4 Investing outside the United States — Securities of issuers domiciled outside the United States, or with significant operations outside the United States, may lose value because of political, social, economic or market developments or instability in the countries or regions in which the issuer operates. These securities may also lose value due to changes in foreign currency exchange rates against the U.S. dollar and/or currencies of other countries. Securities markets in certain countries may be more volatile and/or less liquid than those in the United States. Investments outside the United States may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards, and may be more difficult to value, than those in the United States. The risks of investing outside the United States may be heightened in connection with investments in emerging and developing countries. Investing in emerging and developing countries — Investing in countries with developing economies and/or markets may involve risks in addition to and greater than those generally associated with investing in developed countries. For instance, emerging and developing countries may have less developed legal and accounting systems than those in developed countries. The governments of these countries may be less stable and more likely to impose capital controls, nationalize a company or industry, place restrictions on foreign ownership and on withdrawing sale proceeds of securities from the country, and/or impose punitive taxes that could adversely affect the prices of securities. In addition, the economies of these countries may be dependent on relatively few industries that are more susceptible to local and global changes. Securities markets in these countries can also be relatively small and have substantially lower trading volumes. As a result, securities issued in these countries may be more volatile and less liquid, and may be more difficult to value, than securities issued in countries with more developed economies and/or markets. Additionally, there may be increased settlement risks for transactions in local securities. Management — The investment adviser to the fund and to the underlying funds actively manages each underlying fund’s investments. Consequently, the underlying funds are subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause an underlying fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Because the fund will begin investment operations on May 18, 2012, information regarding investment results is not available as of the date of this prospectus. Page 5 Management Investment adviser Capital Research and Management Company Portfolio oversight committee The Portfolio Oversight Committee works as a team to develop the allocation approach and select the underlying funds in which the fund invests. The members of the Portfolio Oversight Committee are: Investment professional/ Series title(if applicable) Investment professional experience in this fund Primary title with investment adviser Bradley J. Vogt Vice Chairman of the Board Less than 1 year (since the series’ inception) Senior Vice President – Capital Research Global Investors Alan N. Berro Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Capital World Investors Nicholas J. Grace Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Capital World Investors James B. Lovelace Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Capital Research Global Investors Wesley K.-S. Phoa Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Fixed Income, Capital Research Company John H. Smet Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Fixed Income, Capital Research and Management Company Andrew B. Suzman Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Capital World Investors Purchase and sale of fund shares The minimum amount to establish an account for all share classes is $250 and the minimum to add to an account is $50. For a payroll deduction retirement plan account, payroll deduction savings plan account or employer-sponsored 529 account, the minimum is $25 to establish, or add to, an account. If you are a retail investor, you may sell (redeem) shares through your dealer or financial adviser or by writing to American Funds Service Company at P.O. Box 6007, Indianapolis, Indiana 46206-6007; telephoning American Funds Service Company at 800/421-4225; faxing American Funds Service Company at 888/421-4351; or accessing our website at americanfunds.com. Please contact your plan administrator or recordkeeper in order to sell (redeem) shares from your retirement plan. Page 6 Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Payments to broker-dealers and other financial intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and the fund’s distributor or its affiliates may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. MFGEIP-953-0312P Litho in USA CGD/RRD/10208 Investment Company File No. 811-22656 The Capital Group Companies American Funds Capital Research and Management Capital International Capital Guardian Capital Bank and Trust THE FUND PROVIDESASPANISH TRANSLATION OF THE ABOVE SUMMARY PROSPECTUSIN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE ENGLISH LANGUAGE SUMMARY PROSPECTUS ABOVEIS A FAIR AND ACCURATE REPRESENTATION OF THE SPANISH EQUIVALENT. /s/ STEVEN I. KOSZALKA STEVEN I. KOSZALKA SECRETARY
